DETAILED ACTION
Status of Claims:
Claims 1 – 5 and 11 – 14 are pending. 
Claims 1, 4, and 12 are amended. 
Claims 6 – 10 are cancelled / withdrawn. This rejection is FINAL. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments in the amendments, filed 03/04/2022, have been fully considered but they are not persuasive. The reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5 and 11 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the startup information comprises at least one information selected from the group consisting of a uniform resource locator (URL), a scheme name of the URL, a subject name of the email, and a user identifier (ID), other than an extension of the file.” It is difficult to interpret from the limitation if the words “other than an extension of the file” pertains to the group consisting of the URL, scheme, subject name, and user identifier or if it only pertains to the user identifier because it can be interpreted in both ways. Hence it can be that the startup information can comprise any of the group elements which does not include the file extension or it can comprise any of the group elements and a user identifier which does not include the file extension. Therefore, the language renders the claim indefinite. 
	Dependent claims 2 – 5 and 11 – 14 follow the same grounds of rejection as the independent claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 and 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 10628800) and in view of Harm (US 8713584).

As per claim 1, Moran discloses an information processing apparatus comprising: 
	a communication port that communicates with an external device (The host computing system can support the execution of both a C&S system and also a mail server, both accessible to different computing clients over computer communications network, See Col. 4, Lines 3 - 16); and 
	a controller that controls the information processing apparatus (A meeting launcher module (controller) can be coupled to the C&S system and the mail server, See Col. 4, Lines 17 - 28), 
	wherein the controller performs control to acquire an email including startup information… via the communication port (an e-mail can be received in a mail server, See Col. 4, Lines 51 - 67) … (start up a single application) associated with startup information (Meeting launcher can parse the e-mail to identify the e-meeting invite (startup information) and to extract therefrom, the hyperlink, any authentication data such as a user identifier and password, and any optional information. The meeting launcher then can generate macro code to be executed upon the selection or activation of a user interface control embedded in an event created for the e-meeting and stored in a C&S system, See Col. 3, Line 51 - Col. 4, Line 2) …

	Moran however does not expressly disclose:
	a location of a file to start up a single application among a plurality of applications that are started up on the information processing apparatus, to acquire the file from the location of the file and to display the file by the application, and the startup information comprises at least one information selected from the group consisting of a uniform resource locator (URL), a scheme name of the URL, a subject name of the email, and a user identifier (ID), other than an extension of the file.

	Harm discloses:
	and a location of a file … to start up a single application … among a plurality of applications that are started up on the information processing apparatus, and to acquire the file from the location of the file , and the startup information comprises at least one information selected from the group consisting of a uniform resource locator (URL), a scheme name of the URL, a subject name of the email, and a user identifier (ID), other than an extension of the file (The applications may include any applicable applications that a user may cause to run or execute, such as email applications, spreadsheet applications, word processing applications, photo sharing applications, presentation packages, financial planning applications, etc. … applications may be started implicitly, such as when a user clicks on an email attachment (e.g., a text file or a spreadsheet), or when a user clicks on an unknown file, either of which may automatically start execution (acquire the file) of the corresponding application associated with the file, such as based on the extension name of the file or other defined association (other than an extension of the file). A user may also start an application by navigating to a URL (location of a file) that is directed to the application, such as a hosted application, See Col. 6, Lines 47 – 62 / The file does not require an extension, it can be based on other defined association such as an URL directed to an application).

	It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Harm's teaching of starting up an application from a plurality of applications using a file location, along with determining startup information for a conference from an email to improve Moran’s system. Both Moran and Harm disclose systems for generating macros from an email. Harm's system includes using a URL as a macro that is embedded in emails for starting an application from a plurality of applications. The combination is an improvement upon the existing system because startup information for a meeting can be determined from an email, which can include a hyperlink that is used to generate a macro code, as taught by Moran's system, where the macro can further include a URL as a file location to start up an application from a plurality of applications based on Harm's system which would allow the generated macro to start a meeting application automatically.   

As per claim 2, the information processing apparatus according to Claim 1, wherein the information processing apparatus is connected to a conference server that is enabled to reserve a conference in accordance with an email, and wherein the controller acquires an email from the conference server (Moran, The meeting launcher module can include program code that when executing in the memory of the host computing system can be enabled to process an e-mail containing an e-meeting invite by extracting therefrom a hyperlink to an e-meeting (reserved conference in accordance with an email) scheduled to hosted by an e-meeting server (conference server) executing in corresponding computing system, See Col. 4, Lines 17 - 28).
 
As per claim 3, the information processing apparatus according to Claim 2, wherein the controller acquires from the conference server an email for the conference when the conference commences (Moran, The macro code can include an instruction to navigate a browser to the hyperlink extracted from the e-meeting invite and to present the authentication data extracted from the e-meeting invite … a single click of the user interface control within the event of the C&S system can automatically result in the launching of the e-meeting, See Col. 3, Line 51 - Col. 4, Line 2).

As per claim 4, the information processing apparatus according to Claim 1, wherein the location of the file comprises the URL included in the email (Harm, A user may also start an application by navigating to a URL that is directed to the application, See Col. 6, Line 47 - 62).
 
As per claim 5, the information processing apparatus according to Claim 1, wherein the location of the file comprises a file path included in the email (Harm, The link node may include a document ID, which may be the URL or some other path (file path) name that “points to” the macro, See Col. 28, Lines 8 - 13).

As per claim 11, the information processing apparatus according to claim 1, further comprising a storage that stores a table associating startup information with the application that starts up, wherein the controller determines the startup application based on the table in case the startup information is included in the mail (Moran, The meeting invite can be parsed to extract into memory a hyperlink to the e-meeting, and a user identifier and password for the recipient, See Col. 3, Lines 17 – 38 / *Examiner’s note: the table is stored information in memory extracted from an email based on the specification, therefore the extracted meeting information is equivalent to the table information stored in memory).  

As per claim 12, the information processing apparatus according to claim 11, wherein the location of the file is the URL (Harm, A user may also start an application by navigating to a URL that is directed to the application, See Col. 6, Line 47 - 62), and wherein the controller determines the startup application associated with the URL based on the table in case the URL is included in the mail (Moran, The meeting invite can be parsed to extract into memory a hyperlink to the e-meeting, and a user identifier and password for the recipient, See Col. 3, Lines 17 – 38 / *Examiner’s Note: Moran’s hyperlink can include Harm’s URL required for the startup application).  

As per claim 13, the information processing apparatus according to claim 1, wherein the information processing apparatus is connectable to a conference server that is enabled to reserve a conference in accordance with an email, and wherein the controller performs control to start up the application associated with startup information automatically in case an instruction to start a meeting is at the beginning of the meeting (Moran, A single click of the user interface control within the event of the C&S system can automatically result in the launching of the e-meeting without requiring tedious manual intervention, See Col. 3, Line 51 - Col. 4, Line 2).

As per claim 14, the information processing apparatus according to claim 1, wherein the information processing apparatus is obtaining the activation information based on the specific character string contained in the subject of the email (Harm, Applications (e.g., Gmail, etc.) may include filters which allow a user to define email attribute criteria (e.g., email contains string ABC (character string), email is from/to particular addresses, etc.) and actions that are performed (e.g., archive email, label email, forward to address XYZ, etc.), See Col. 18, Lines 37 - 57).
Remarks
Applicant’s arguments, with regards to independent claim 1 filed on 03/04/2022 have been fully considered but they are not persuasive. The current arguments are based on independent claim 1 which are present in the remarks by the applicant.
With respect to independent claim 1, Applicant argues that Harm does not disclose “the startup information comprises at least one information selected from the group consisting of a uniform resource locator (URL), a scheme name of the URL, a subject name of the email, and a user identifier (ID), other than an extension of the file”. Examiner responds that Harm discloses applications can be implicitly started when a user clicks an attachment or a file which starts the automatic execution of an application associated with the file which can be based on an extension name of the file or other defined association (Col. 6, Lines 47 - 62). Hence it is not required for the file to include an extension, it can also be based on other defined association such as when the user starts the application by navigating to a URL that is directed to the application, such as a hosted application. Therefore, Harm discloses the claimed the limitation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAZIA NAOREEN/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458